DETAILED ACTION

The present application, filed on 5/7/2019 is being examined under the AIA  first inventor to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 11, 20 are amended
b.  Claims 1-10 are withdrawn

Overall, Claims 11-20 have been examined below  


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 11 and Claim 20 and the therefrom dependent claims are directed respectively to a system and to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 20, (which is repeated in Claim 11) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: providing the visit information and the impression information within the attribution window; determining an actual visit rate; calculate a visit lift rate (claim 20); evaluating the expected visit rate (claim 11). 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to marketing preparation process, i.e. a process aimed at calculating, assessing the impact of providing information to users upon the visitation rate of those users for marketing purposes. If a claim limitation, under its broadest reasonable interpretation, covers performance of marketing activities, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.

Alternatively, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting computing components, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “providing the visit information and the impression information within the attribution window” in the context of this claim encompasses the user manually, verbally or mentally providing the mentioned information. Similarly, the limitation “determining an actual visit rate,” as drafted, is a process that, under its broadest reasonable interpretation, covers the user manually or mentally dividing the number of visits by the time window measure. Finally, “calculate a visit lift rate,” respectively “evaluating the expected visit rate” in the context of this claim encompasses the user manually or verbally performing the calculation, respectively drawing conclusions about the results. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receiving visit information; receiving impression information; identifying an attribution window. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Additional remaining claim elements are: the users; the impression information; the visit lift rate; the machine learning model; the data associated with the plurality of features. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. processors; memory are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: receiving visit information; receiving impression information; identifying an attribution window. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the users; the impression information; the visit lift rate; the machine learning model; the data associated with the plurality of features. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: processors; memory. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 18 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: dividing the actual visit rate by the expected visit rate.  When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 19 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: performing one or more actions responsive to calculating the visit rate lift, wherein the one or more actions include automatically generating a report. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 12-17 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the visit information; the attribution window; the machine learning model; the expected visit rate; the actual visit rate; the visit lift rate. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig5 and [0046]-[0050], including among others: processing unit; system memory; removable storage; non-removable storage; output devices; input devices; communication connections. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 11-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liang et al (US 2018/0260393), in view of Luo et al (WO 2017/062912), in further view of Worthington (WO 2020/107100).  
Regarding Claims 11, 20 – Liang discloses: A system comprising: one or more processors; and memory coupled to at least one of the one or more processors, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising: 
receiving visit information associated with one or more users, {see at least fig6B, [0069] history window; [0077] users who visited the target location}   
wherein the one or more users have been exposed to directed information; {see at least fig6B, [0069] time lag between impression and visited location (reads on users exposed to direct impressions}  
receiving impression information relating to the directed information, wherein the impression information is associated with at least a portion of the one or more users; {see at least fig5A, rc164, rc166, [0064] impression-based performance (reads on impression information)}  
identifying an attribution window associated with the directed information; {see at least FIG6d, FIG6e, [0074]-[0080] exposure window, attribution window}  
providing the visit information and the impression information within the attribution window to a machine learning model to calculate an expected visit rate for the one or more users; {see at least fig10, [0100] “behavior window” reads on visit and impression information within the time window; predicts a visitation likelihood based on known behavior; normalized visitation frequency; fig4C, rc473, [0106] visit projections based on visitation estimated; fig7, rc730-rc750, [0081]-[0082]}  
determining an actual visit rate for the one or more users; and {see at least fig7, rc720, [0080] compute visitation rate}  
… a merged data set comprising the visit information and the impression information, {see at least fig5A, rc166, rc512, rc540, rc542, [0067] As shown in FIG. 5A, the evaluation module 170 further includes a filter 540 configured to obtain data related to each of the impressed mobile devices in the data store 512, to query the events database 166 for site visit events related to the document, and to store data associated with the site visit events in a data store 542. FIG. 5B illustrates examples of the site visit events in the data store 542 grouped by each document and listed by the UID's of the mobile devices impressed with the document. As shown each of the mobile devices having had at least one impression event can have none or one or more site visit events related to the document with different time stamps (Day/Hour) (site visits rc542 are merged with impressions 512)}    
wherein data associated with a plurality of features are grouped within the merged data set; {see at least fig1, rc140, [0031] attributes about the user or mobile entity (e.g., age, gender, income level, education level, etc.), a time stamp, and location data (e.g., a latitude/longitude pair (lat/long, or LL), zip code (ZC), city-state (CS), IP address (IP), etc. (reads on user feature data grouped with the merged data)}  

Liang does not disclose, however, Luo discloses: 
calculate a visit lift rate using the expected visit rate and the actual visit rate, {see at least fig5, rc540, rc550, [0035]}  
wherein the visit lift rate represents an increase in visit rate attributable to exposure to the directed information. {see at least fig5, rc540, rc550, [0035] (based on the broadest reasonable interpretation requirement (see MPEP 2111), exposure to direct information is construed as test group, which is compared to the control group, i.e. baseline visitation)}   
evaluating the expected visit rate against the actual visit rate to calculate a visit lift rate. {see at least fig5, rc540, rc550, [0035] (based on the broadest reasonable interpretation requirement (see MPEP 2111), exposure to direct information is construed as test group, which is compared to the control group, i.e. baseline visitation)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Liang to include the elements of Luo.  One would have been motivated to do so, in order to provide a success measure of providing impressions.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Liang evidently discloses determining an actual visit rate based on received information.  Luo is merely relied upon to illustrate the functionality of calculating and evaluating the visit rate in the same or similar context.  As best understood by Examiner, since both determining an actual visit rate based on received information, as well as calculating and evaluating the visit rate are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Liang, as well as Luo would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Liang / Luo. 

Liang, Luo does not disclose, however, Worthington discloses: 
wherein the machine learning model is trained based at least upon … [data set] {see at least fig6, [0109] Machine Learning Training Module 5014, machine learning model, Trained Machine Learning Model 5136 is generated based on X Train 5122 and Y Train 5124. Trained Machine Learning Model 5136 model generally predicts relationships between various company metrics; fig7, [0096] Train-Test-Calibration Split Module 5004 is executed by processor 102 of computer system 100. Processor 102 retrieves Merged Data 51 10 from memory 104 and apportions Merged Data 51 10 into Train Data 51 1 1, Calibration Data 51 12, and Test Data 51 13. Processor 102 stores Train Data 51 1 1, Calibration Data 51 12, and Test Data 51 13 in memory 104} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Liang, Luo to include the elements of Worthington.  One would have been motivated to do so, in order to improve visit prediction accuracy by using an efficient prediction tool.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Liang, Luo evidently discloses determining and evaluating an actual visit rate based on received information.  Worthington is merely relied upon to illustrate the functionality of training a machine learning model in the same or similar context.  As best understood by Examiner, since both determining and evaluating an actual visit rate based on received information, as well as training a machine learning model are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Liang, Luo, as well as Worthington would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Liang, Luo / Worthington.

Regarding Claim 12 – Liang, Luo, Worthington discloses the limitations of Claim 11. Liang further discloses:  
	wherein the visit information is collected from a contextual awareness engine that records user visitation patterns to locations. {see at least fig5A, rc542, site visitation events}  

Regarding Claim 13 – Liang, Luo, Worthington discloses the limitations of Claim 11. Liang further discloses:  
	wherein the attribution window defines a date of exposure to the directed information and a number of days subsequent to the date of exposure.  {see at least fig6D, fig6E, [0074]-[0080] attribution window vs exposure window}  

Regarding Claim 14 – Liang, Luo, Worthington discloses the limitations of Claim 11. Liang further discloses:  
wherein the machine learning model is a binary logistic regression model. {see at least fig10, [0100] training window (reads on machine learning model) … logistic regression}  

Regarding Claim 15 – Liang, Luo discloses the limitations of Claim 11. Liang further discloses:  
	wherein the expected visit rate represents a probability that the one or more users visited one or more locations on one or more days had the one or more users not been exposed to the directed information. {see at least fig7, fig8, [0080]-[0082] estimating the visitation rate (reads on probability); rc710 the complement to exposed users is “not been exposed” users)}  

Regarding Claim 16 – Liang, Luo, Worthington discloses the limitations of Claim 11. Liang further discloses:  
	wherein the actual visit rate represents a number of visits that actually occurred by users during the attribution window. {see at least [0071] estimated visit rate within a time window after impressions are made}  

Regarding Claim 17 – Liang, Luo, Worthington discloses the limitations of Claim 11. Liang further discloses:  
	wherein the visit lift rate represents a percentage increase in visit rate attributable to the directed information. {see at least [0071] estimated visit rate within a time window after impressions are made}  

Regarding Claim 18 – Liang, Luo, Worthington discloses the limitations of Claim 11. Luo further discloses:  wherein calculating the visit lift rate comprises 
dividing the actual visit rate by the expected visit rate.  {see at least fig5, rc540, rc550, [0035]}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Liang, Luo, Worthington to include additional elements of Luo.  One would have been motivated to do so, in order to provide a value for the success of providing impressions.  In the instant case, Liang, Luo, Worthington evidently discloses determining and evaluating an actual visit rate based on received information.  Luo is merely relied upon to illustrate the additional functionality of calculating visit rate lift in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 19 – Liang, Luo, Worthington discloses the limitations of Claim 11. Luo further discloses: wherein the method further comprises: 
performing one or more actions responsive to calculating the visit rate lift, wherein the one or more actions include automatically generating a report.  {see at least fig5, rc550, [0035] outputting test visitation lift results}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Liang, Luo, Worthington to include additional elements of Luo.  One would have been motivated to do so, in order to publicize the results.  In the instant case, Liang, Luo, Worthington evidently discloses determining and evaluating an actual visit rate based on received information.  Luo is merely relied upon to illustrate the additional functionality of generating a report with the results in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
Milton; Stephen et al.	US 20160253689 A1	2016-09-01	34	PROBABILISTIC CROSS-DEVICE PLACE VISITATION RATE MEASUREMENT AT SCALE
Kamvysselis; Peter Kellis	US 10115124 B1	2018-10-30	36	Systems and methods for preserving privacy
Davis; Brent et al.	US 10165402 B1	2018-12-25	30	System to track engagement of media items
SWEENEY NEIL	CA 2975471 A1	2019-01-05	34	SYSTEMS AND METHODS FOR FIRST PARTY MOBILE ATTRIBUTION


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Example 39 of the Subject Matter Eligibility Examples provides as part of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is relevant here.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
It is not proper practice to go and find a particular Example from the Office published material and use the specific arguments from that Example to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches (i.e. a case that involves identical or similar facts or similar legal issues) the subject matter claimed in that particular Example, which in the instant situation it does not. The Office periodically publishes Examples with detailed analyses only to serve as rational and argumentation models to determine eligibility.  

Applicant submits “With respect to the allegation that the claims are directed towards organizing human activity, 2019 PEG provides no examples in which a claim which incorporates a trained machine learning model is directed towards an abstract idea under this category.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action concludes at Step 2A Prong One that the independent claims are directed toward “Commercial or Legal Interaction.” “Certain Methods of Organizing Human Activity” is the name of the grouping. (see 2019 PEG, 2019 Revised PEG, MPEP 2106.04, MPEP 2106.05)

Applicant submits “Further, Example 39 of the 2019 PEG supports the position that claims involving a trained neural network cannot practically be performed in the human mind. See 2019 PEG, Example 39 (stating: "Further, the claim does not recite a mental process because the steps are not practically performed in the human mind.")” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
It is not proper practice to go and find a particular Example from the Office published material and use the specific arguments from that Example to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches (i.e. a case that involves identical or similar facts or similar legal issues) the subject matter claimed in that particular Example, which in the instant situation it does not. The Office periodically publishes Examples with detailed analyses only to serve as rational and argumentation models to determine eligibility.  

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Nevertheless, Liang discloses: 
… a merged data set comprising the visit information and the impression information, {see at least fig5A, rc166, rc512, rc540, rc542, [0067] As shown in FIG. 5A, the evaluation module 170 further includes a filter 540 configured to obtain data related to each of the impressed mobile devices in the data store 512, to query the events database 166 for site visit events related to the document, and to store data associated with the site visit events in a data store 542. FIG. 5B illustrates examples of the site visit events in the data store 542 grouped by each document and listed by the UID's of the mobile devices impressed with the document. As shown each of the mobile devices having had at least one impression event can have none or one or more site visit events related to the document with different time stamps (Day/Hour) (site visits rc542 are merged with impressions 512)}    
wherein data associated with a plurality of features are grouped within the merged data set; {see at least fig1, rc140, [0031] attributes about the user or mobile entity (e.g., age, gender, income level, education level, etc.), a time stamp, and location data (e.g., a latitude/longitude pair (lat/long, or LL), zip code (ZC), city-state (CS), IP address (IP), etc. (reads on user feature data grouped with the merged data)}  

Further, Worthington discloses:
wherein the machine learning model is trained based at least upon … [data set] {see at least fig6, [0109] Machine Learning Training Module 5014, machine learning model, Trained Machine Learning Model 5136 is generated based on X Train 5122 and Y Train 5124. Trained Machine Learning Model 5136 model generally predicts relationships between various company metrics; fig7, [0096] Train-Test-Calibration Split Module 5004 is executed by processor 102 of computer system 100. Processor 102 retrieves Merged Data 51 10 from memory 104 and apportions Merged Data 51 10 into Train Data 51 1 1, Calibration Data 51 12, and Test Data 51 13. Processor 102 stores Train Data 51 1 1, Calibration Data 51 12, and Test Data 51 13 in memory 104} 

Therefore, Liang, Worthington discloses the claim limitations


The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622